Citation Nr: 1817533	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from November 1990 to September 1991 and June 2000 to June 2004.  The Veteran received multiple awards and medals including the Navy Unit Commendation and the Afghanistan Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a personal hearing before a VA Decision Review Officer (DRO) at the RO in May 2013, and testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  Transcripts of the hearings have been associated with the claims file.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  VA treatment records reflect diagnoses of PTSD and major depression.  As such, the Board has characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In July 2016, the Veteran made a motion to advance the case on the Board's docket as a result of financial hardship, and submitted documentation of his financial circumstances in support of his motion.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  Any motion for advancement should be supported by pertinent documentation.  In this case, the Board finds that there is sufficient evidence to show severe financial hardship; thus advancement on the docket is warranted.  As such, the Board grants the Veteran's motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for hearing loss, tinnitus and an acquired psychiatric disorder, and the issue of an increased rating for service-connected lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Claims for entitlement to service connection for hearing loss and tinnitus were denied in an unappealed February 2009 rating decision.

2. The evidence received since the February 2009 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for entitlement to service connection for hearing loss.

3. The evidence received since the February 2009 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1. The February 2009 rating decision, which denied service connection for hearing loss and tinnitus, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition to reopen the claims for entitlement to service connection for hearing loss and  tinnitus, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 C.F.R. § 5108.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

A. Hearing Loss

In February 2009, the RO denied service connection for hearing loss essentially based on a finding that the Veteran did not have a current diagnosis of hearing loss, and that the Veteran's claimed condition was not related to service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Since that time, relevant additional evidence suggests a current diagnosis of hearing loss and a nexus between currently diagnosed hearing loss and military service.  This evidence, evidence not previously submitted to decisionmakers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Thus, the claim is reopened.

As provided further below, additional development of the evidence is required, and the claim for service connection for hearing loss will therefore be remanded for additional development prior to readjudication.

B. Tinnitus

In February 2009, the RO denied service connection for tinnitus essentially based on a finding that the Veteran did not have a current diagnosis of tinnitus, and that the Veteran's claimed condition was not related to service.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Since that time, relevant additional evidence suggests a current diagnosis of tinnitus and a nexus between currently diagnosed tinnitus and military service.  This evidence, evidence not previously submitted to decisionmakers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Thus, the claim is reopened.

As provided further below, additional development of the evidence is required, and the claim for service connection for tinnitus will therefore be remanded for additional development prior to readjudication.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.



REMAND

I. Hearing Loss and Tinnitus

The Veteran asserts that his hearing loss and tinnitus is related to service.  At the May 2015 Board hearing, the Veteran testified that during service, his military occupation specialty was an ordinance technician, and that he was around aircraft.  He testified that on rare occasions, he worked around the aircraft without hearing protection.  He also testified that during his first deployment in the Middle East, he did not wear hearing protection when he was exposed to noise from firefights and explosives.  The Veteran testified that he began noticing his tinnitus and hearing loss in approximately 2006.  The Veteran's representative stated that the Veteran would provide hearing tests from 1999 from his current employer, as evidence of progressive hearing loss.

The Veteran was afforded a VA examination in July 2011, which reflected a diagnosis of mild sensorineural hearing loss of the left ear, and intermittent tinnitus of the right ear.  The examiner noted that the Veteran was exposed to jet aircrafts in the military and wore hearing protection.  The examiner also noted that the Veteran was exposed to occupational noise exposure as a firefighter, and the Veteran reported that he did not use hearing protection.  The Veteran denied recreational noise exposure.  The examiner opined that given the history of noise exposure, it is not likely that the Veteran's left ear hearing loss was the result of military noise exposure.  The examiner also opined that it was not likely that the Veteran's right ear tinnitus was the result of time spent in the military.  The examiner noted that the Veteran reported that his right ear tinnitus began a few months prior to the examination.

Since the Veteran's July 2011 VA examination, the Veteran has submitted additional audiograms, from June 1999, July 2004, October 2005, April 2011, March 2013, and April 2014; and an April 2015 hearing test, as evidence of his progressive hearing loss.  Therefore, in light of the new evidence provided by the Veteran and his testimony that he began noticing his tinnitus and hearing loss from approximately 2006, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

II. PTSD

The Veteran asserts that his PTSD is related to service.  At a May 2015 Board hearing, the Veteran testified that during his first deployment, in approximately March or April, he was sent on a classified operation by the Central Intelligence Agency (CIA) on a search, destroy and kill mission.  During his second deployment, he was stationed at Bagram Air Base, Afghanistan from 2002 to 2003.  The Veteran reported that during that time, his base had been attacked by rockets, and he had been shot at several times.  The Veteran reported that he was diagnosed with PTSD in approximately 2008, and had been receiving ongoing treatment for PTSD.  The Veteran testified that his mother-in-law, a VA head nurse, wrote a letter on behalf of the Veteran regarding her observations of his symptoms of PTSD.

In May 2012, the Veteran's mother-in-law and a head nurse at VA, stated that based upon her experience with combat veterans suffering from combat related PTSD, and her personal observations of the Veteran, she opined that the Veteran displayed signs and symptoms of combat related PTSD.

In January 2013, the Veteran reported that he served in Bagram Air Base, Afghanistan from October 2002 to September 2003, which was in a combat zone, and was fired upon with rockets, mortars and small arms fire by local nationals, who lived in a village approximately 350 yards away from the air base.  He stated that during an incident in approximately January 2003 to February 2003, while he was sleeping, the air base was attacked with rockets and small arms fire.  The Veteran reported that he has had nightmares and flashbacks of being attacked while on duty.

The Veteran served in the United States Marine Corps from November 1990 to September 1991 and June 2000 to June 2004.  May 1991 service treatment records reflect that the Veteran underwent a psychological evaluation, which revealed a diagnosis of psychological factors affecting physical condition and passive aggressive personality disorder.

The Veteran submitted a January 2003 news article, which indicated that Bagram Air Base was struck by a rocket in southwest perimeter at approximately 12:30 am local time.  There was no damage or reported injuries.  Approximately 15 minutes later, unknown individuals fired small arms at an observation post on the base.  Two other observation points on Bagram Air Base also received small-arms fire.

A fellow service member stated that he served with the Veteran at Bagram Air Base, Afghanistan from October 2002 to September 2003, which was considered a combat zone.  During that time, the Bagram Air Base was randomly attacked on several occasions, with rockets, mortars and small arms fire.

Post service treatment records reflect a diagnosis of PTSD from July 2008.

A June 2008 private treatment record reflects that the Veteran was seen for anger management related counseling.

A July 2008 VA treatment record reflects an Axis I diagnosis of PTSD and the Axis II diagnosis was deferred.  The Veteran reported that he was in the Marines from 1990 to 1991 and in the Gulf for one month, and returned to the Marines in 2000 to 2004 with one year in Afghanistan.  He stated that his job in the Gulf was to "search and destroy certain individuals."  While he was in Afghanistan, he reported that he worked on an aircraft, loading bombs and releasing them.  In July 2008, the Veteran was diagnosed with PTSD and major depression by a VA psychiatrist.

The Veteran was afforded a VA examination in July 2011, which reflected a diagnosis of simple phobia of heights.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner noted that although the Veteran claimed to have witnessed and participated in atrocities and had been subject to personal assault, he did not report his reaction at the time to consist of horror, fear, or helplessness.  In addition, the examiner found that the Veteran only met one criterion for avoidance, when three were necessary.  It does not appear that the July 2011 examiner considered the July 2008 diagnosis of PTSD from a VA psychiatrist, the observations of the Veteran's mother-in-law, a VA head nurse with experience with combat veterans suffering from combat related PTSD, or Vet Center records purportedly of ongoing treatment for PTSD.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, based on the outlined deficiencies in the most recent medical opinion and in light of the new evidence provided by the Veteran, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's PTSD.

III. Lumbar Strain

The Veteran seeks a rating in excess of 10 percent for his service-connected lumbar strain.  At the May 2015 videoconference hearing, the Veteran reported that over the years his low back pain had worsened, it hurt to move, it constantly felt stiff, and he felt constant dull pain in his lower back.

The Veteran was afforded a VA examination in January 2012.  The VA examination does not meet the requirements of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.

Additionally, although the Veteran reported that flare-ups impacted the function of his thoracolumbar spine, the examiner did not discuss the extent of functional impairment of the Veteran's flares as required by the Court in Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  In Sharp, the Court noted that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.

Thus, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's service-connected lumbar strain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records relevant to his hearing loss, tinnitus, PTSD and his service-connected low back disability.  In particular, the AOJ should obtain all available records from the Rocky Hill, Connecticut relevant Vet Center pertaining to treatment of PTSD.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Obtain all outstanding relevant VA treatment records dated through the present.

2.  Obtain a VA addendum opinion to ascertain the etiology of the Veteran's hearing loss and tinnitus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that any current hearing loss manifested during service, that sensorineural hearing loss was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service.

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current tinnitus manifested during service, that tinnitus was manifest to a compensable degree within one year of service, or that it, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service.

The examiner should consider and discuss the June 1999, July 2004, October 2005, April 2011, March 2013, and April 2014 audiograms; and the April 2015 hearing test.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his symptoms of his hearing loss and tinnitus to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of an acquired psychiatric disorder to include PTSD.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider and discuss the following:

a. Identify all current psychiatric disorders.

b. The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim in February 2009 or within close proximity thereto.  The examiner should indicate that the DSM-V has been considered in determining whether the diagnostic criteria to support a psychiatric disorder diagnosis have been met.  The examiner should address the prior diagnoses of record.

c. For each diagnosis identified (other than posttraumatic stress disorder (PTSD) and a personality disorder, if diagnosed), the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, a period of active service.

d. With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

e.  If a personality disorder is diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's personality disorder was subject to any diagnosed superimposed psychiatric disorder in service resulting in additional disability.

The examiner should consider and discuss the following:

i. the May 1991 service treatment record which reflects that the Veteran underwent a psychological evaluation;

ii. the Veteran's January 2013 statement that he served in Bagram Air Base, Afghanistan from October 2002 to September 2003, which was fired upon with rockets, mortars and small arms fire;

iii. the January 2003 news article, which indicated that Bagram Air Base, Afghanistan was struck by a rocket and small arms fire;

iv. the statement from a fellow service member, which indicated that Bagram Air Base, Afghanistan had been struck by rockets and small arms fire while they were stationed there;

v. the July 2008 VA treatment record which reflects a diagnosis of PTSD by a VA psychiatrist;

vi. the May 2012 statement from the Veteran's mother-in-law and a head nurse at VA, who opined that based on her observations, the Veteran displayed signs and symptoms of combat related PTSD.

In rendering the opinion, the examiner should consider statements by the Veteran, the fellow service member, and the Veteran's mother-in-law (a nurse) regarding the Veteran's symptoms of his PTSD to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected lumbar strain.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should also be provided with a copy of this Remand.

The examiner should conduct range of motion testing of the Veteran's lumbar spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

a. The existence of any ankylosis of the spine should be identified; if none is identified, indicate whether the Veteran demonstrates limitation of motion that is analogous to ankylosis.

b. The examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examination must include testing of the lumbar spine for pain on both active and passive motion, in weight bearing and non-weight bearing.

d. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


